                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

BRUCE PARKER,

       Plaintiff,                                  Case No. 20-cv-11413
                                                   Hon. Matthew F. Leitman
v.

HEIDI E. WASHINGTON, et al.,

     Defendants.
__________________________________________________________________/

     ORDER DIRECTING DEFENDANTS TO SUPPLEMEMENT RECORD

       Now pending before the Court is a motion by Plaintiff Bruce Parker for a

temporary restraining order. (See Mot., ECF No. 63.) Parker is an inmate in the

Michigan Department of Corrections (“MDOC”). In the TRO motion, he claims that

due to certain acts and omissions by MDOC staff, he is at serious risk from

contracting the COVID-19 virus and suffering serious medical consequences as a

result. The Court has reviewed all of the filings in connection with the TRO motion

(including the Magistrate Judge’s Report and Recommendation, Parker’s

Objections, and the Defendants’ Response to Parker’s Objections), and the Court

has concluded that it would benefit from a supplementation of the

record. Accordingly, IT IS HEREBY ORDERED that by July 9, 2021, Defendants

shall supplement the record by filing an affidavit that answers the following

questions:


                                        1
      1.    Has the MDOC offered a Covid-19 vaccine to Parker? If so, which
            vaccine, and when was it offered to Parker?

      2.    If a vaccine was offered to Parker, did he agree to be vaccinated, or
            did he reject the offer to vaccinate him?

      3.    If Parker accepted the offer to be vaccinated, has the vaccine been
            administered? If so, how many doses of the vaccine has Parker
            received, and when did he receive them?

      4.    Finally, if Parker has agreed to be vaccinated but has not yet been
            vaccinated, when will the vaccine be administered to him?

      Defendants shall serve this supplemental affidavit on Parker when they file it

with the Court.

      Parker may file a response to the Defendants’ supplemental affidavit by not

later than August 10, 2021.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: June 21, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 21, 2021, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         2
